Denied and Opinion Filed February 12, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00122-CV

                         IN RE ROBERT T. O'DONNELL, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-86-15027

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Relator contends that the trial court clearly abused its discretion in granting real party’s

motion for summary judgment and in imposing sanctions against relator. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before

us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.



       140122F.P05
                                                   /David Bridges/
                                                   DAVID BRIDGES
                                                   JUSTICE